MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00984-CV

                            TIFFANY THOMAS, Appellant

                                            V.
       T. JAYAKUMAR, FIRST STREET HOSPITAL, AND FIRST SURGICAL
                        PARTNERS, LLC, Appellees

    Appeal from the 334th District Court of Harris County. (Tr. Ct. No. 2014-22071).


TO THE 334TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 11th day of February 2016, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on October 29, 2014. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that the appellant, Tiffany Thomas,
             pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered February 11, 2016.

              Panel consists of Justices Keyes, Massengale, and Lloyd.
              Opinion delivered by Justice Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 22, 2016
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT